Title: From George Washington to Hector St. John Crèvecoeur, 18 August 1788
From: Washington, George
To: Crèvecoeur, Hector St. Jean de



Sir,
Mount Vernon Augt 18th 1788.

Will you permit me to take the liberty of addressing the enclosed Letters to your care, to be forwarded when a conveyance shall offer for France?
I will make no apology for the freedom, because you have encouraged me to use it. With sentiments of esteem & consideration I have the honor to be Sir Yr Most Obedt and Most Hble Servt

Go: Washington

